OPINION of the Court, by
Judge Owsley.-
The only question for decision in this cause is, whether in an action against an administrator, on the trial of an issue joined on the pleaof plene administravit, a verdict finding damages generally, without ascertaining ⅛⅞ amount qf assets, ⅛ sufficient ?
This question, has been decided in the negative by the court of appeals in Virginia, (2 Wash. 301). and by the supreme court of the United States, in the case of Fairfax vs. Fairfax, 5 Cranch 19. The same rule was recognised by this court in the case of Forbis's administrator vs. Scobie, fall, term 1802.
The finding of the jury in this case being of that de3 jseription, is evidently erroneous. The judgment must be reversed with costs, and the cause remapded fornev? proceedings to be had on th,e issue joined,